COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-13-00054-CV


IN RE ROGER EUGENE FAIN                                               RELATOR


                                     ------------

                            ORIGINAL PROCEEDING

                                     ------------

                         MEMORANDUM OPINION1

                                     ------------

      The court has considered relator’s petition for writ of mandamus and the

State’s response and is of the opinion that relief should be denied. Accordingly,

relator’s petition for writ of mandamus is denied.



                                                     PER CURIAM

PANEL: DAUPHINOT, GARDNER, and GABRIEL, JJ.

DELIVERED: March 6, 2013




      1
       See Tex. R. App. P. 47.4, 52.8(d).